OPINION OF THE CLERK
SENTELL, Clerk.
Mr. Maurice W. Castle, Jr., Clerk of the Circuit Court of Mobile County, has asked me whether his office is correct in charging a certification fee of $1.25 under the following facts:
“In a case wherein a motion for change of venue has been granted by the court and the case ordered transferred to another county, it has been the custom of this office to make a copy'of the docket sheet, fee sheet, all motions, pleadings and a copy of the Judge’s order transferring the same, with the certificate of the clerk stating that the attached are true and correct copies of the pleadings in the case. For this certification this office charges the party whose motion for change of venue was granted the sum of $1.25.”
Mr. Castle refers to § 6-3-22, Code of Alabama, 1975 which states:
“When a change or transfer of venue has been ordered pursuant to § 6-3-20 or § 6-3-21, the clerk of the court shall make a copy of the docket sheet in the action and shall certify under the seal of the court that the same is a true copy. The clerk shall envelope and securely seal the copy of the docket sheet, together with the orders, pleadings, motions or other papers in the action . . . ”
This Opinion of the Clerk is given pursuant to § 12-2-19(d), Code of Alabama, 1975.
It is my opinion that it is correct to charge a fee of $.25 for a copy of the docket sheet in a case and $1.00 for its certification when the case has been transferred to another county by order of the court on motion for change of venue.
Subsection (a) of Rule 45 — Costs for Certification of Court Records — is as follows:
“A fee of $.25 per page shall be charged for copies of court records made by any clerk or register. A fee of $1.00 shall be charged by the clerk or register for each certification made to copies of court records . . . ”
Rule 45, supra, should be read in connection with § 12-19-20(b), Code of Alabama, 1975 which provides, in part, as follows:
“The fees prescribed in this chapter shall be exclusive of all other fees, except that:
(1) The administrative director of courts may, pursuant to Supreme Court rule, set schedules of fees for payments to *MCLXIIcourt-appointed officers for preparation of transcripts on appeal and for certification of court records; .
Rule 45 was adopted pursuant to the authority to set fees “for certification of court records.” Opinion of the Clerk, No. 10, Ala., 1977, 351 So.2d 570.
When Opinion of the Clerk, No. 10, was issued, Rule 45, as then amended, was as follows:
“There is hereby established a fee of $1.00 per page for certified copies of court records requested from any court clerk or register. A fifty cents per page charge is applicable to copies of records which are not certified.” (Emphasis is added.)
Opinion No. 10, quoting from Tillman v. Wood, 58 Ala. 578, 579 (1877), stated that “[t]he fees referred to in Rule 45 are charges made for services rendered individuals not in the course of litigation.”
A further amendment to Rule 45, effective December 5, 1977, among other things, replaced the words, “is hereby established,” and “is applicable to,” with the words, “shall be charged.” It deleted the words, “requested from any court clerk or register,” added the words, “made by any clerk or register,” and placed the word, “each,” before the word, “certification.”
In my opinion, the changes made by the amendment, effective December 5, 1977, broaden the coverage of the rule to include services rendered in the course of litigation.
This Court, in Tillman v. Wood, 58 Ala. 578, also stated the following:
“Costs and fees were originally altogether different in their nature. The one is an allowance to a party for expenses incurred in prosecuting or defending a suit; the other, a compensation to an officer rendered in the progress of a cause . . ” (Emphasis is added.)
See also Bradley v. State, 69 Ala. 318.
It is, therefore, my opinion that Rule 45, Alabama Rules of Judicial Administration, authorizes a clerk, when a case has been transferred by order of the court on motion for change of venue, to charge a fee of $.25 for making a copy of the docket sheet in the case and a fee of $1.00 for certifying under the seal of the court that the same is a true copy.